Title: To Benjamin Franklin from the Chevalier de Kéralio, 21 March 1779
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Monsieur
à L’Ecole Rle. mre. 21e. mars 1779.
Made. la comtesse de Forbach m’a chargé de vous faire passer la copie ci-jointe de la Lettre qu’elle a reçue de M. Le Marquis de la fayette, et de vous assurer en même temps de toute son amitié. Je lui avois mandé que vous l’aimiés—toujours beaucoup; elle vous répond qu’elle en est tres flattée, qu’elle y est plus Sensible que personne au Monde, mais cela ne lui suffit pas, elle veut que vous le Lui écriviés;—autrement elle adoptera la religion de Made. Helvetius qui prétend que vous n’aimés Les gens que quand vous les voyés.
Je vous envoie tout ce que j’ai de Nouvelles. D’après tout ce que je sais, ce que je vois et ce que j’entends, je suis toujours fondé a croire que la déclaration de l’Espagne n’est pas éloignée.
Je n’ai point encore de détails de L’Expédition de M. de Vaudreuil au Sénégal. M. le Duc de Lauzun qui est à Bord du Fendant en a appris la nouvelle à M. le Maréchal de Biron son oncle.
Me permettrés vous de vous rappeller que vous m’avés promis une réponse pour Le Prince de Gallitzin.

Rendés toujours justice, je vous en supplie, à la Tendre Vénération avec laquelle je suis, Monsieur Votre tres humble et très obeisst. Serviteur
Le CHR. De Keralio
 
Notation: Cheve. de Keralio
